DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite a lock body having a housing, a deadbolt supported in the housing, a trigger mechanism mounted on a door separate from the lock body, and the trigger mechanism in direct contact with the deadbolt; however, support for the trigger mechanism being in direct contact with a deadbolt when the trigger mechanism is separate from the lock body that houses the deadbolt, is not found in the specification, nor do the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,523,250 to Chen et al.
A new interpretation of the current claims result in Chen et al. disclosing a lock assembly (figure 2) for a door, comprising: a lock body (figure 1) having a housing (1); a first deadbolt (21) supported for movement between a retracted position and an extended position and biased 
Chen et al. further disclose a lock assembly (figure 2), comprising: a lock body (figure 1) comprising a housing (1); first and second deadbolts (11; upper bolt 21) supported in the housing for movement between respective retracted and extended positions and coupled for simultaneous movement between the respective retracted and extended positions and so coupled that movement of the second deadbolt from the retracted to the extended position is blocked when the first deadbolt is held in its retracted position; a spring (spring mounted in the trigger assembly) mounted in the housing and biasing the first deadbolt toward its extended position; and a trigger mechanism (22) mounted on the door for engagement with a door jamb (column 2, line 53-column 3, line 3) upon closure of the door, said trigger mechanism in direct contact with one of the second and first deadbolt (direct contact with 21; figure 2) and adapted to hold the one of the second and first deadbolt in the retracted position in opposition to a spring bias (from aforementioned spring) when the door is open, and to permit movement of the one of the second and first deadbolt to the extended position upon engagement of the trigger mechanism with the doorjamb (column 2, line 53-column 3, line 3), as in claim 11.



    PNG
    media_image1.png
    565
    806
    media_image1.png
    Greyscale

	Chen et al. also disclose a bolt locking arm (see reproduced figure below) operatively coupled to the deadbolt and supported in the housing for movement between an unlocked 


    PNG
    media_image2.png
    564
    447
    media_image2.png
    Greyscale

	
Chen et al. further disclose an inner spindle cam (13, see reproduced figure above) rotatably supported in the housing and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the inner spindle cam with respect to a front side of the housing causes 
	Chen et al. additionally disclose the trigger mechanism comprises a base plate and an upper plate connected in spaced apart and parallel relation, a locking plate received between the base plate and the upper plate and pivotable between an upper position and a lower position, and a trigger plate, adapted to cause pivoting of the locking plate from the upper position to the lower position in response to engagement of the trigger plate with the doorjamb (respective plates shown in reproduced figure below), said base plate, upper plate and locking plate respectively 

    PNG
    media_image3.png
    399
    399
    media_image3.png
    Greyscale


Chen et al. also disclose a second deadbolt (upper bolt 21) supported in the housing for movement between a retracted position and an extended position, said first and second deadbolts being coupled for simultaneous movement between their respective retracted and extended 

	Chen et al. further disclose a lock assembly, comprising: a lock body (figure 1) comprising a housing (1); first and second deadbolts (see below;  upper bolt 21) supported in the housing for movement between respective retracted and extended positions and coupled for simultaneous movement between the respective retracted and extended positions and so coupled that movement of the second deadbolt from the retracted to the extended position is blocked when the first deadbolt is held in its retracted position; a spring (see below) mounted in the housing and biasing the first deadbolt toward its extended position; and a trigger mechanism (figure 2) mounted on the door separate from the lock body for engagement with a door jamb (portion of the door frame the trigger contacts during closing operation) upon closure of the door, said trigger mechanism adapted to hold the second deadbolt in the retracted position in opposition to a spring bias (see below) when the door is open, and to permit movement of the second deadbolt to the extended position upon engagement of the trigger mechanism with the doorjamb (column 3, line 4-16), as in claim 11.

    PNG
    media_image1.png
    565
    806
    media_image1.png
    Greyscale


Chen et al. additionally disclose a third deadbolt (lower bolt 21) supported in the housing for movement between a retracted position and an extended position, said first, second and third deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second and third deadbolts from their respective retracted positions to their extended positions is blocked when the first deadbolt is held in its retracted position (column 2, line 53-column 3, line 3), as in claim 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., as applied above.
Chen et al. discloses the invention substantially as claimed.  However, Chen et al. does not disclose two spindle cams, one being an inner cam and one being an outer cam.  It is common knowledge in the prior art to have two, separate spindle cams, one for an inner handle and one for an outer handle in the same field of endeavor for the purpose of independent actuation of a door lock from either the outside or the inside of a door.  It would have been obvious to one having ordinary skill in the art at the time the invention was made duplicate the spindle by having an outer spindle cam rotatably supported in the housing independently of the inner spindle cam and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the outer spindle cam with respect to the front side of the housing causes pivoting of the bolt locking arm from the locked to the unlocked position and movement of the deadbolt from the extended position to the retracted position in order to have independent actuation of the door lock, allowing one side of the door to actuate the bolt, while the opposed side of the door remains .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the first, second and third deadbolts are coupled to each other by a gear member rotatably supported in the housing, wherein rotation of the gear member in a CW direction causes movement of the deadbolts from their respective extended positions to their retracted positions and CCW rotation of the gear member causes movement of the first, second and third deadbolts from their respective retracted positions to their extended positions.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.  In response to the remark that support for the trigger mechanism is in direct contact with the deadbolt with the trigger mechanism being separate from the lock body can be found in FIGS. 12A, 12B, 13A, 13B and paragraph [0070] of the original specification, the examiner respectfully disagrees.  The mentioned figures and paragraph do disclose the trigger mechanism is in direct contact with a deadbolt; however, the figures show the trigger and deadbolt .
	In regards to the argument that the deadbolt of Chen et al. is not in direct contact with the trigger mechanism, the examiner respectfully disagrees.  Figure 2 of Chen et al. disclose the trigger mechanism being in direct contact with the deadbolt; however, both the trigger mechanism and deadbolt are separate from the housing of the lock body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door trigger mechanisms:
U.S. Patent Number 5,531,492 to Raskevicius; U.S. Patent Number 3,123,387 to Jackson et al.; U.S. Patent Number 2,781,218 to Jewett; U.S. Patent Number 2,710,216 to Eichacker; U.S. Patent Number 1,674,760 to Carroll.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 29, 2022